—In a proceeding for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Westchester County (Fredman, J.), entered March 2, 1992, which granted the petitioner’s application.
Ordered that the order is affirmed, with costs.
We find that the petitioner was prevented from seeking out the aid of counsel and from having a notice of claim served timely by reason of the severity of the injuries he sustained in the accident complained of (see, Morano v County of Dutchess, *512160 AD2d 690; Matter of Savelli v City of New York, 104 AD2d 943, 944). The extensive injuries received by the petitioner as well as the various therapies which were needed caused him to be more concerned with his own emotional and physical health than in maintaining an action to receive compensation (see, Morano v County of Dutchess, supra). Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting leave to serve a late notice of claim (see, Pagan v New York City Hous. Auth., 166 AD2d 390). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.